           Case 1:19-cr-00180-DAD-BAM Document 20 Filed 04/27/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 Assistant United States Attorney
   2500 Tulare Street
 3 Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   NADIA C. PRINZ
 6 Trial Attorney

 7 U.S. Dept. of Justice, Criminal Division
   Child Exploitation and Obscenity Section
 8 1400 New York Avenue NW, Suite 600
   Washington, DC 20005
 9 Telephone: (202) 514-3740
   Facsimile: (202) 514-1793
10 E-mail: nadia.prinz @usdoj.gov

11 Attorneys for Plaintiff
   United States of America
12

13

14                               IN THE UNITED STATES DISTRICT COURT
15                                  EASTERN DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00180 DAD-BAM
17
                                  Plaintiff,             STIPULATION REGARDING EXCLUDABLE
18                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                           AND ORDER
19
     MATTHEW SHEFFIELD,                                  PROPOSED DATE: August 24, 2020
20                                                       TIME: 1:00 p.m.
                                  Defendant.             COURT: Hon. Barbara A. McAuliffe
21

22
            This case is set for a status conference on May 26, 2020. On April 17, 2020, this Court issued
23
     General Order 617, which suspends all jury trials in the Eastern District of California scheduled to
24
     commence before June 15, 2020, and allows district judges to continue all criminal matters to a date
25
     after June 1. This and previous General Orders were entered to address public health concerns related to
26
     COVID-19.
27
            Although the General Orders address the district-wide health concern, the Supreme Court has
28
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive open-
      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:19-cr-00180-DAD-BAM Document 20 Filed 04/27/20 Page 2 of 5


 1 endedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case. Zedner

 2 v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 3 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 4 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 5 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 6 or in writing”).

 7           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 9 continuances are excludable only if “the judge granted such continuance on the basis of his findings that
10 the ends of justice served by taking such action outweigh the best interest of the public and the

11 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

12 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

13 ends of justice served by the granting of such continuance outweigh the best interests of the public and

14 the defendant in a speedy trial.” Id.

15           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

16 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

17 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

18 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

19 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

20 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United
21 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

22 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

23 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

24 In light of the societal context created by the foregoing, this Court should consider the following case-

25 specific facts in finding excludable delay appropriate in this particular case under the ends-of-justice

26 exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date for the
27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00180-DAD-BAM Document 20 Filed 04/27/20 Page 3 of 5


 1 status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 2 continuance must be “specifically limited in time”).

 3                                               STIPULATION
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
 4

 5 through defendant’s counsel of record, stipulate as follows:

 6          1.     By previous order, this matter was set for a status conference on May 26, 2020.

 7          2.     By this stipulation, the parties move to continue the status conference until August 24,
 8 2020, and to exclude time between May 26, 2020, and August 24, 2020.

 9
            3.     The parties stipulate, and request that the Court find the following:
10
                   a)      Counsel for defendant desires additional time to consult with his client, to review
11
            the current charges and conduct additional investigation and research related to the charges, to
12

13          discuss potential resolutions with his client, and to evaluate and potentially prepare pretrial

14          motions. In part this is because the government has continued its investigation of the crimes, the

15          government has provided additional discovery, anticipates sharing additional reports in
16
            discovery, and counsel and the defendant will benefit from additional time to consider this new
17
            material.
18
                   b)      Counsel for defendant believes that failure to grant the above-requested
19
            continuance would deny him the reasonable time necessary for effective preparation, taking into
20
21          account the exercise of due diligence.

22                 c)      The government does not object to the continuance and joins in the request.
23                 d)      In addition to the public health concerns cited by General Orders 611, 612 and
24
            617 presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt
25
            in this case because counsel or other relevant individuals have been encouraged to telework and
26
            minimize personal contact to the greatest extent possible. It will be difficult to avoid personal
27

28          contact should the hearing proceed. For these reasons, the court encouraged on April 27, 2020,


      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00180-DAD-BAM Document 20 Filed 04/27/20 Page 4 of 5

            the parties to enter this stipulation.
 1

 2                  e)      Based on the above-stated findings, the ends of justice are served by continuing

 3          the case as requested and outweigh the interest of the public and the defendant in a trial within

 4          the original date prescribed by the Speedy Trial Act.
 5                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
 6
            et seq., within which trial must commence, the time period of May 26, 2020, to August 24, 2020,
 7
            inclusive, is deemed excludable under 18 U.S.C.§ 3161(h)(7)(A), and (B)(iv), because it results
 8
            from a continuance granted by the Court at defendant’s request on the basis of the Court’s
 9
10          finding that the ends of justice served by taking such action outweigh the best interest of the

11          public and the defendant in a speedy trial.

12          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the
13
     Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
14
     must commence.
15

16          IT IS SO STIPULATED.

17
      Dated: April 27, 2020                                   MCGREGOR W. SCOTT
18                                                            United States Attorney
19
                                                              /s/ David Gappa
20                                                            David L. Gappa
                                                              Assistant United States Attorney
21

22                                                            /s/ John Garland
      Dated: April 27, 2020                                    (authorized on 4/27/20)
23                                                             John Garland
                                                               Counsel for Defendant
24
                                                               MATTHEW SHEFFIELD
25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00180-DAD-BAM Document 20 Filed 04/27/20 Page 5 of 5

                                                ORDER
 1

 2         IT IS SO ORDERED that the Status Conference is continued from May 26, 2020 to August 24,

 3 2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18

 4 U.S.C.§ 3161(h)(7)(A), and (B)(iv).

 5

 6
     IT IS SO ORDERED.
 7

 8     Dated:    April 27, 2020                        /s/ Barbara   A. McAuliffe         _
                                                 UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME        5
30    PERIODS UNDER SPEEDY TRIAL ACT
